DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art in the record (in particular, US Pub. 2021/0176033 to Oteri et al. (hereinafter “Oteri”)) does not disclose, with respect to claim 1, receiving a configuration command from a serving generic NodeB (gNB), in response to the triggering event, to enable an autonomous DL transmission (ADT) capability at the UE (corresponding to step 614 in Figure 6); and upon receiving the configuration command, initiating a listen before talk (LBT) procedure of a first LBT type to obtain an uplink (UL) transmission opportunity (TxOP) (corresponding to step 616 in Figure 6) as claimed.  Rather, Oteri teaches receiving a triggering event indicating that the UE has pending downlink (DL) data as recited in claim 1 (step 1825 in Figure 18).  Oteri, also, teaches sending CTS as recited in claim 3 (step 1830 in Figure 18).  Oteri, however, does not teach the steps as recited (corresponding to step 614 and 616 in Figure 6 of instant application) between the triggering event and sending CTS. The same reasoning applies to claims 11, 21 and 26 mutatis mutandis.  Accordingly, claims 1-30 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLEMENCE S HAN/Primary Examiner, Art Unit 2414